DETAILED ACTION


Response to Amendment
This Office Action has been issued in response to amendment filed 05/05/2022.
Applicant's arguments have been carefully and fully considered and are persuasive.


Claim Status
         Claim(s) 1-23 have been considered and remain pending. Claim(s) 1, 2, 10, 17, 18, 19,  have been amended. New claim(s) 20-23 have been added. 


Allowable Subject Matter

Per the instant Office Action, Claims 1-23 are considered as allowable subject matter. After careful consideration, examination, and search of the claimed invention, taking claim 1 as exemplary, prior art was not found to teach the amended limitation to the independent claims " responsive to the first target port of the data storage system receiving the I/O operation, the data storage system assigning the I/O operation a first service level using a table of a plurality service levels for a plurality of triples, wherein each of the plurality of service levels is associated with one of the plurality of triples and denotes a target level of I/O response time performance for said one triple,”

The following is an examiner's statement of reasons for allowance:

The reasons for allowance of Claim 1 is that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a storage system comprising: 
“ … receiving an I/O operation at a first target port of a data storage system, wherein the I/O operation is sent from a first initiator port of a host and wherein the I/O operation is directed to a first storage object in a first storage group of a plurality of storage groups, wherein the first initiator port is included in a first initiator group of a plurality of initiator groups, and wherein the first target port is included in a first port group of a plurality of port groups; and responsive to the first target port of the data storage system receiving the I/O operation, the data storage system assigning the I/O operation a first service level using a table of a plurality service levels for a plurality of triples, wherein each of the plurality of service levels is associated with one of the plurality of triples and denotes a target level of I/O response time performance for said one triple, wherein each of the plurality of triples identifies one of the plurality of initiator groups, one of the plurality of storage groups and one of the plurality of port groups, wherein the first service level denotes a target I/O response time for servicing the I/O operation, wherein said assigning includes: determining a first triple of the plurality of triples that matches the first storage group, the first initiator group and the first port group, wherein the first triple is associated with the first service level.”

The reasons for allowance of Claim 2 is that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a storage system comprising: 
“ … receiving an I/O operation at a first target port of a data storage system, wherein the I/O operation is sent from a first initiator port of a host and wherein the I/O operation is directed to a first storage object in a first storage group of a plurality of storage groups, wherein the first initiator port is included in a first initiator group of a plurality of initiator groups, and wherein the first target port is included in a first port group of a plurality of port groups, and assigning the I/O operation a first service level using a table of a plurality service levels for a plurality of triples, wherein each of the plurality of service levels is associated with one of the plurality of triples, wherein each of the plurality of triples identifies one of the plurality of initiator groups, one of the plurality of storage groups and one of the plurality of port groups, wherein said assigning includes: 
determining a first triple of the plurality of triples that matches the first storage group, the first initiator group and the first port group, wherein the first triple is associated with the first service level: and wherein the method further includes: determining that service levels are assigned to I/O operations based on initiator group service levels (IGSL s); and responsive to determining that service levels are assigned to I/O operations based on the IGSLs, performing first processing that creates the table of the plurality of service levels based on IGSLs, the first processing including: specifying a plurality of IGSLs for the plurality of initiator groups, wherein each of the plurality of IGSLs identifies a target I/O response time range for one of the plurality of initiator groups; and for each of the plurality of initiator groups having an associated one of the plurality of IGSLs, performing second processing that creates a hierarchy including three levels of nodes, said each initiator group is represented as a root node at a first level of the hierarchy, wherein the hierarchy includes a first plurality of nodes at a second level of the hierarchy that are children of the root node, wherein each node in the second level represents one of the plurality of port groups, wherein each node in the second level that represents one of the plurality of port groups has a plurality of child nodes included in a third level of the hierarchy, wherein each node in the third level represents one of the plurality of storage groups, wherein a path from the root node to a second node in the third level denotes one of the plurality of triples having an associated service level and an associated target I/O response time range corresponding to the second node in the third level.”

The reasons for allowance of Claim 10 is that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a storage system comprising: 
“ … receiving an I/O operation at a first target port of a data storage system, wherein the I/O operation is sent from a first initiator port of a host and wherein the I/O operation is directed to a first storage object in a first storage group of a plurality of storage groups, wherein the first initiator port is included in a first initiator group of a plurality of initiator groups, and wherein the first target port is included in a first port group of a plurality of port groups, and assigning the I/O operation a first service level using a table of a plurality service levels for a plurality of triples, wherein each of the plurality of service levels is associated with one of the plurality of triples, wherein each of the plurality of triples identifies one of the plurality of initiator groups, one of the plurality of storage groups and one of the plurality of port groups, wherein said assigning includes: determining a first triple of the plurality of triples that matches the first storage group, the first initiator group and the first port group, wherein the first triple is associated with the first service level, and wherein the method further comprises: determining to assign service levels to I/O operations based on storage group service levels (SGSLs); and responsive to determining to assign service levels based on the SGSLs, performing first processing that creates the table of the plurality of service levels based on SGSLs, the first processing including: specifying a plurality of SGSLs for the plurality of storage groups, wherein each of the plurality of SGSLs identifies a target I/O response time range for one of the plurality of storage groups; and for each of the plurality of storage groups having an associated one of the plurality of SGSLs, performing second processing that creates a hierarchy including three levels of nodes, said each storage group is represented as a root node at a first level of the hierarchy, wherein the hierarchy includes a first plurality of nodes at a second level of the hierarchy that are children of the root node, wherein each node in the second level represents one of the plurality of port groups, wherein each node in the second level that represents one of the plurality of port groups has a plurality of child nodes included in a third level of the hierarchy, wherein each node in the third level represents one of the plurality of initiator groups, wherein a path from the root node to a second node in the third level denotes one of the plurality of triples having an associated service level and an associated target I/O response time range corresponding to the second node in the third level.”

The reasons for allowance of Claim 18 is that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a storage system comprising: 
“ … receiving an I/O operation at a first target port of a data storage system, wherein the I/O operation is sent from a first initiator port of a host and wherein the I/O operation is directed to a first storage object in a first storage group of a plurality of storage groups, wherein the first initiator port is included in a first initiator group of a plurality of initiator groups, and wherein the first target port is included in a first port group of a plurality of port groups; and responsive to the first target port of the data storage system receiving the I/O operation, the data storage system assigning the I/O operation a first service level using a table of a plurality service levels for a plurality of triples, wherein each of the plurality of service levels is associated with one of the plurality of triples and denotes a target level of I/O response time performance for said one triple, wherein each of the plurality of triples identifies one of the plurality of initiator groups, one of the plurality of storage groups and one of the plurality of port groups, wherein the first service level denotes a target I/O response time for servicing the I/O operation, wherein said assigning includes: determining a first triple of the plurality of triples that matches the first storage group, the first initiator group and the first port group, wherein the first triple is associated with the first service level.”

The reasons for allowance of Claim 19 is that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a storage system comprising: 
“ … receiving an I/O operation at a first target port of a data storage system, wherein the I/O operation is sent from a first initiator port of a host and wherein the I/O operation is directed to a first storage object in a first storage group of a plurality of storage groups, wherein the first initiator port is included in a first initiator group of a plurality of initiator groups, and wherein the first target port is included in a first port group of a plurality of port groups; and responsive to the first target port of the data storage system receiving the I/O operation, the data storage system assigning the I/O operation a first service level using a table of a plurality service levels for a plurality of triples, wherein each of the plurality of service levels is associated with one of the plurality of triples and denotes a target level of I/O response time performance for said one triple, wherein each of the plurality of triples identifies one of the plurality of initiator groups, one of the plurality of storage groups and one of the plurality of port groups, wherein the first service level denotes a target I/O response time for servicing the I/O operation, wherein said assigning includes: determining a first triple of the plurality of triples that matches the first storage group, the first initiator group and the first port group, wherein the first triple is associated with the first service level.”

The reasons for allowance of Claim 20 is that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a storage system comprising: 
“ … receiving an I/O operation at a first target port of a data storage system, wherein the I/O operation is sent from a first initiator port of a host and wherein the I/O operation is directed to a first storage object in a first storage group of a plurality of storage groups, wherein the first initiator port is included in a first initiator group of a plurality of initiator groups, and wherein the first target port is included in a first port group of a plurality of port groups; and assigning the I/O operation a first service level using a table of a plurality service levels for a plurality of triples, wherein each of the plurality of service levels is associated with one of the plurality of triples, wherein each of the plurality of triples identifies one of the plurality of initiator groups, one of the plurality of storage groups and one of the plurality of port groups, wherein said assigning includes: determining a first triple of the plurality of triples that matches the first storage group, the first initiator group and the first port group, wherein the first triple is associated with the first service level; and wherein the method further includes: determining that service levels are assigned to I/O operations based on initiator group service levels (IGSL s); and responsive to determining that service levels are assigned to I/O operations based on the IGSLs, performing first processing that creates the table of the plurality of service levels based on IGSLs, the first processing including: specifying a plurality of IGSLs for the plurality of initiator groups, wherein each of the plurality of IGSLs identifies a target I/O response time range for one of the plurality of initiator groups; and for each of the plurality of initiator groups having an associated one of the plurality of IGSLs, performing second processing that creates a hierarchy including three levels of nodes, said each initiator group is represented as a root node at a first level of the hierarchy, wherein the hierarchy includes a first plurality of nodes at a second level of the hierarchy that are children of the root node, wherein each node in the second level represents one of the plurality of port groups, wherein each node in the second level that represents one of the plurality of port groups has a plurality of child nodes included in a third level of the hierarchy, wherein each node in the third level represents one of the plurality of storage groups, wherein a path from the root node to a second node in the third level denotes one of the plurality of triples having an associated service level and an associated target I/O response time range corresponding to the second node in the third level.”

The reasons for allowance of Claim 21 is that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a storage system comprising: 
“ … receiving an I/O operation at a first target port of a data storage system, wherein the I/O operation is sent from a first initiator port of a host and wherein the I/O operation is directed to a first storage object in a first storage group of a plurality of storage groups, wherein the first initiator port is included in a first initiator group of a plurality of initiator groups, and wherein the first target port is included in a first port group of a plurality of port groups; and assigning the I/O operation a first service level using a table of a plurality service levels for a plurality of triples, wherein each of the plurality of service levels is associated with one of the plurality of triples, wherein each of the plurality of triples identifies one of the plurality of initiator groups, one of the plurality of storage groups and one of the plurality of port groups, wherein said assigning includes: determining a first triple of the plurality of triples that matches the first storage group, the first initiator group and the first port group, wherein the first triple is associated with the first service level; and wherein the method further includes: determining that service levels are assigned to I/O operations based on initiator group service levels (IGSLs); and responsive to determining that service levels are assigned to I/O operations based on the IGSLs, performing first processing that creates the table of the plurality of service levels based on IGSLs, the first processing including: specifying a plurality of IGSLs for the plurality of initiator groups, wherein each of the plurality of IGSLs identifies a target I/O response time range for one of the plurality of initiator groups; and for each of the plurality of initiator groups having an associated one of the plurality of IGSLs, performing second processing that creates a hierarchy including three levels of nodes, said each initiator group is represented as a root node at a first level of the hierarchy, wherein the hierarchy includes a first plurality of nodes at a second level of the hierarchy that are children of the root node, wherein each node in the second level represents one of the plurality of port groups, wherein each node in the second level that represents one of the plurality of port groups has a plurality of child nodes included in a third level of the hierarchy, wherein each node in the third level represents one of the plurality of storage groups, wherein a path from the root node to a second node in the third level denotes one of the plurality of triples having an associated service level and an associated target I/O response time range corresponding to the second node in the third level.”

The reasons for allowance of Claim 22 is that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a storage system comprising: 
“ … receiving an I/O operation at a first target port of a data storage system, wherein the I/O operation is sent from a first initiator port of a host and wherein the I/O operation is directed to a first storage object in a first storage group of a plurality of storage groups, wherein the first initiator port is included in a first initiator group of a plurality of initiator groups, and wherein the first target port is included in a first port group of a plurality of port groups; and assigning the I/O operation a first service level using a table of a plurality service levels for a plurality of triples, wherein each of the plurality of service levels is associated with one of the plurality of triples, wherein each of the plurality of triples identifies one of the plurality of initiator groups, one of the plurality of storage groups and one of the plurality of port groups, wherein said assigning includes: determining a first triple of the plurality of triples that matches the first storage group, the first initiator group and the first port group, wherein the first triple is associated with the first service level, and wherein the method further comprises: determining to assign service levels to I/O operations based on storage group service levels (SGSLs); and responsive to determining to assign service levels based on the SGSLs, performing first processing that creates the table of the plurality of service levels based on SGSLs, the first processing including: specifying a plurality of SGSLs for the plurality of storage groups, wherein each of the plurality of SGSLs identifies a target I/O response time range for one of the plurality of storage groups; and for each of the plurality of storage groups having an associated one of the plurality of SGSLs, performing second processing that creates a hierarchy including three levels of nodes, said each storage group is represented as a root node at a first level of the hierarchy, wherein the hierarchy includes a first plurality of nodes at a second level of the hierarchy that are children of the root node, wherein each node in the second level represents one of the plurality of port groups, wherein each node in the second level that represents one of the plurality of port groups has a plurality of child nodes included in a third level of the hierarchy, wherein each node in the third level represents one of the plurality of initiator groups, wherein a path from the root node to a second node in the third level denotes one of the plurality of triples having an associated service level and an associated target I/O response time range corresponding to the second node in the third level.”

The reasons for allowance of Claim 23 is that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a storage system comprising: 
“ … receiving an I/O operation at a first target port of a data storage system, wherein the I/O operation is sent from a first initiator port of a host and wherein the I/O operation is directed to a first storage object in a first storage group of a plurality of storage groups, wherein the first initiator port is included in a first initiator group of a plurality of initiator groups, and wherein the first target port is included in a first port group of a plurality of port groups; and assigning the I/O operation a first service level using a table of a plurality service levels for a plurality of triples, wherein each of the plurality of service levels is associated with one of the plurality of triples, wherein each of the plurality of triples identifies one of the plurality of initiator groups, one of the plurality of storage groups and one of the plurality of port groups, wherein said assigning includes: determining a first triple of the plurality of triples that matches the first storage group, the first initiator group and the first port group, wherein the first triple is associated with the first service level, and wherein the method further comprises: determining to assign service levels to I/O operations based on storage group service levels (SGSLs); and responsive to determining to assign service levels based on the SGSLs, performing first processing that creates the table of the plurality of service levels based on SGSLs, the first processing including: specifying a plurality of SGSLs for the plurality of storage groups, wherein each of the plurality of SGSLs identifies a target I/O response time range for one of the plurality of storage groups; and for each of the plurality of storage groups having an associated one of the plurality of SGSLs, performing second processing that creates a hierarchy including three levels of nodes, said each storage group is represented as a root node at a first level of the hierarchy, wherein the hierarchy includes a first plurality of nodes at a second level of the hierarchy that are children of the root node, wherein each node in the second level represents one of the plurality of port groups, wherein each node in the second level that represents one of the plurality of port groups has a plurality of child nodes included in a third level of the hierarchy, wherein each node in the third level represents one of the plurality of initiator groups, wherein a path from the root node to a second node in the third level denotes one of the plurality of triples having an associated service level and an associated target I/O response time range corresponding to the second node in the third level...”

As dependent claims 3-9, 11-17,  depend from an allowable base claim; they are at least allowable for the same reasons as noted supra.

The prior art made of record, neither anticipates nor renders obvious the above
recited combinations for at least the reasons specified.

VanTine (U.S. Patent Number 7,945,640) teaches about receiving I/O operations at back-end port of a data storage, discloses a port  included in zone1 of a plurality of zones,  a port of a host issuing an I/O operation is comparable to an initiator and  a port  included in zone3 of a plurality of zones where a backend port of a host issues  I/O operations but fails to teach said limitation noted supra.

Anchi (U.S. Patent Number 10,146,446) teaches about multipathing
technique directs IO operations to storage on selected paths such that, a desired
performance (i.e. a service level)  for commands and an application
that generate commands where a path can be described as a tuple (a set of three parameters comparable to a triple in applicant's claim) but fails to teach said limitation noted supra.

Response to Arguments

Applicant's arguments filed on 05/05/2022 have been carefully and fully considered, and are persuasive. As noted supra the case is in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHILBA O PUCHE whose telephone number is (571)272-9163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHILBA O PUCHE/Examiner, Art Unit 2132    
08/13/2022                                                                                                                                                                                                    
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132